Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of species (VEE; alphavirus E2; tumor associated antigen; immune checkpoint inhibitor; alphavirus E2 glycoprtein) in the reply filed on 11/3/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.
Claims 3, 6, 7, 9, 10, 15, 17, 19-21, 23-25, 28, 32-34, 36, 39 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 12/2/2019; 12/2/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3. A prior art search of the elected embodiment is free of the prior art of record. Thus, the search was extended to additional species.
the restriction requirement as to species inventions, as set forth in the Office action mailed on 9/4/2020, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

  Ex Parte Quayle
4. This application is in condition for allowance except for the following formal matters:

Claim Objections
5. Claims 3, 6, 7, 9, 10, 15, 17, 19, 24, 25, 32, 33, 34 are objected to because of the following informalities:  
As to claim 3, the term “CSE” should be spelled out in its entirety before abbreviation, such as for example “conserved sequence element (CSE)”.
As to claims 6, 7, 9, 10, 15, 17, 19, 24, 25, 32, 33, 34, the claims should recite a comma after reciting dependency. For example, “… the vector particle of claim 3, wherein…”
As to claim 9, after reciting “Mayaro virus” there appears to be an extra space that should be deleted.
Appropriate correction is required.

Conclusion
6. SEQ ID NO: 3 is free of the prior art of record. The particle as recited in claim 1 is free of the prior art of record.
7. Claims 20, 21, 23, 26, 28, 36, 39 are further objected to for depending on an objected claim.
8. Prosecution on the merits is closed in accordance with the practice under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’rPat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648